                         Case 20-11570-LSS             Doc 218       Filed 07/23/20        Page 1 of 4




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     §
             In re:                                                  §      Chapter 11
                                                                     §
             PYXUS INTERNATIONAL, INC., et al.,1                     §
                                                                     §      Case No. 20-11570 (LSS)
                                        Debtors.                     §
                                                                     §      (Jointly Administered)
                                                                     §
                                                                     §      Ref: Docket Nos. 7, 89 & 205

                   NOTICE OF (I) ENTRY OF FINAL ORDER AND (II) DISCLOSURE
             PROCEDURES (A) APPLICABLE TO CERTAIN HOLDERS OF COMMON STOCK,
               AND (B) FOR TRANSFERS OF AND DECLARATIONS OF WORTHLESSNESS
                              WITH RESPECT TO COMMON STOCK


         TO: ALL ENTITIES (AS DEFINED BY SECTION 101(15) OF THE BANKRUPTCY
         CODE) THAT MAY HOLD BENEFICIAL OWNERSHIP OF COMMON STOCK OF
         PYXUS INTERNATIONAL, INC. (THE “COMMON STOCK”):

                          PLEASE TAKE NOTICE that on June 15, 2020 (the “Petition Date”), the

         above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed petitions

         with the United States Bankruptcy Court for the District of Delaware (the “Court”) under chapter

         11 of title 11 of the United States Code (the “Bankruptcy Code”). Subject to certain exceptions,

         section 362 of the Bankruptcy Code operates as a stay of any act to obtain possession of property

         of, or from, the Debtors’ estates or to exercise control over property of, or from, the Debtors’

         estates.

                          PLEASE TAKE FURTHER NOTICE that on the Petition Date, the Debtors filed

         the Debtors’ Motion for Entry of Interim and Final Orders Approving Notification and Hearing



         1
            The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

26808773.2
                          Case 20-11570-LSS             Doc 218       Filed 07/23/20        Page 2 of 4




         Procedures for Certain Transfers of and Declarations of Worthlessness with Respect to Common

         Stock [Docket No. 7] (the “Motion”).

                          PLEASE TAKE FURTHER NOTICE that on June 17, 2020, the Court entered

         the Interim Order Approving Notification and Hearing Procedures for Certain Transfers of and

         Declarations of Worthlessness with Respect to Common Stock [Docket No. 89] (the “Interim

         Order”) approving procedures for certain transfers of Common Stock, set forth in Exhibit 1

         attached to the Interim Order (the “Procedures”).

                          PLEASE TAKE FURTHER NOTICE that on July 21, 2020, the Court entered

         the Final Order Approving Notification and Hearing Procedures for Certain Transfers of and

         Declarations of Worthlessness with Respect to Common Stock [Docket No. 205] (the “Final

         Order”) approving the Procedures on a final basis.2

                          PLEASE TAKE FURTHER NOTICE that, pursuant to the Final Order, a

         Substantial Shareholder may not consummate any purchase, sale, or other transfer of Common

         Stock or Beneficial Ownership of Common Stock in violation of the Procedures, and any such

         transaction in violation of the Procedures shall be null and void ab initio.

                          PLEASE TAKE FURTHER NOTICE that, pursuant to the Final Order, a 50%

         Shareholder may not claim a worthless stock deduction in respect of the Common Stock, or

         Beneficial Ownership of Common Stock, in violation of the Procedures, and any such deduction

         in violation of such Procedures shall be null and void ab initio.




         2
          Capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Final Order or the
         Motion, as applicable.
26808773.2




                                                                  2
                       Case 20-11570-LSS        Doc 218      Filed 07/23/20    Page 3 of 4




                        PLEASE TAKE FURTHER NOTICE that, pursuant to the Final Order, the

         Procedures shall apply to the holding and transfers of Common Stock or any Beneficial Ownership

         therein by a Substantial Shareholder or someone who may become a Substantial Shareholder.

                        PLEASE TAKE FURTHER NOTICE that upon the request of any entity or

         individual, the proposed notice, solicitation, and claims agent for the Debtors, Prime Clerk LLC,

         will provide a copy of the Final Order and a form of each of the declarations required to be filed

         by the Procedures in a reasonable period of time. Such declarations are also available via PACER

         on the Court’s website at https://ecf.deb.uscourts.gov for a fee, or by accessing the Debtors’

         restructuring website at https//www.primeclerk.com/pyxus.

                        PLEASE TAKE FURTHER NOTICE THAT FAILURE TO FOLLOW THE

         PROCEDURES SET FORTH IN THE FINAL ORDER SHALL CONSTITUTE A

         VIOLATION OF, AMONG OTHER THINGS, THE AUTOMATIC STAY PROVISIONS

         OF SECTION 362 OF THE BANKRUPTCY CODE.

                        PLEASE      TAKE      FURTHER        NOTICE      THAT     ANY     PROHIBITED

         PURCHASE, SALE, OTHER TRANSFER OF COMMON STOCK, BENEFICIAL

         OWNERSHIP THEREIN, OR OPTION WITH RESPECT THERETO IN VIOLATION OF

         THE FINAL ORDER IS PROHIBITED AND SHALL BE NULL AND VOID AB INITIO

         AND MAY BE SUBJECT TO ADDITIONAL SANCTIONS AS THIS COURT MAY

         DETERMINE.

                        PLEASE TAKE FURTHER NOTICE that the requirements set forth in the Final

         Order are in addition to the requirements of applicable law and do not excuse compliance

         therewith.




26808773.2




                                                         3
                        Case 20-11570-LSS   Doc 218       Filed 07/23/20   Page 4 of 4




             Dated: July 23, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                            /s/ Ashley E. Jacobs
                                            Pauline K. Morgan (No. 3650)
                                            Kara Hammond Coyle (No. 4410)
                                            Ashley E. Jacobs (No. 5635)
                                            Tara C. Pakrouh (No. 6192)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone:      (302) 571-6600
                                            Facsimile:      (302) 571-1253
                                            Email:          pmorgan@ycst.com
                                                            kcoyle@ycst.com
                                                            ajacobs@ycst.com
                                                            tpakrouh@ycst.com

                                            - and -

                                            SIMPSON THACHER & BARTLETT LLP

                                            Sandeep Qusba (admitted pro hac vice)
                                            Michael H. Torkin (admitted pro hac vice)
                                            Kathrine A. McLendon (admitted pro hac vice)
                                            Nicholas E. Baker (admitted pro hac vice)
                                            Daniel L. Biller (admitted pro hac vice)
                                            Jamie J. Fell (admitted pro hac vice)
                                            425 Lexington Avenue
                                            New York, New York 10017
                                            Telephone:      (212) 455-2000
                                            Facsimile:      (212) 455-2502
                                            Email:          squsba@stblaw.com
                                                            michael.torkin@stblaw.com
                                                            kmclendon@stblaw.com
                                                            nbaker@stblaw.com
                                                            daniel.biller@stblaw.com
                                                            jamie.fell@stblaw.com

                                            Counsel to the Debtors and Debtors in Possession




26808773.2




                                                      4
